DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-14, and 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,719,666. Although the claims at issue are not identical, they are not patentably distinct from each other because, Application claims 1-4, 6-14, and 16-20 are similar in scope and content of the patented claims 1-20 issued to the same Applicant.
It is clear that all the elements of the application claims 1-4, 6-14 and 16-20 are to be found in patented claims 1-20 (as the application claims 1-4, 6-14 and 16-20 fully encompasses In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-4, 6-14 and 16-20 is anticipated by claims 1-20 of the patent, it is not patentably distinct from of the patented claims. 



Application No: 16/899,849
Patent No: 10,719,666
1. A method, comprising: generating, by the processor, a plurality of embedding vectors in a textual embedding space by inputting a plurality of phrases in a text into an embedding engine; wherein each embedding vector in the plurality of embedding vectors in the textual embedding space corresponds respectively to a phrase in the plurality of phrases; wherein each embedding vector in the plurality of embedding vectors in the textual embedding space represents a location in the textual embedding space; generating, by the processor, a mapping of each embedding vector in the plurality of embedding vectors in the textual embedding space with each corresponding phrase in the plurality of phrases and a text location of each corresponding phrase in the plurality of phrases in the text; receiving, by the processor, an input of a candidate phrase by a user; generating, by the processor, a 




3. The method according to claim 1, separating the text in the document file into the plurality of phrases comprises identifying a start and an end of a particular phrase in the plurality of phrases in the text using punctuation marks as delimiters.
4. The method according to claim 1, computing the distance comprises computing the distance using coordinates of locations in the textual embedding space.
4. The method according to claim 1, computing the distance comprises computing the distance using coordinates of locations in the textual embedding space.
5. The method according to claim 4, wherein the distance is selected from the group consisting of a Euclidean distance, a Minkowski distance, a Manhattan distance, and a Levenshtein distance.

6. The method according to claim 1, wherein the embedding model is selected from the group consisting of a bidirectional encoder representations from transformers (BERT) model, a convolutional neural network model, and a recurrent neural network model.
5. The method according to claim 1, wherein the embedding model is selected from the group consisting of a bidirectional encoder representations from transformers (BERT) model, a convolutional neural network model, and a recurrent neural network model.
7. The method according to claim 1, wherein the text location of each corresponding phrase in the plurality of phrases in the text comprises a sentence number.
6. The method according to claim 1, wherein the document location of each corresponding phrase in the plurality of phrases in the text of the document file in the index comprises a sentence number.
8. The method according to claim 1, wherein generating the plurality of embedding vectors in the textual embedding space comprises applying a k-dimensional tree data structure.
7. The method according to claim 1, wherein generating the plurality of embedding vectors in the textual embedding space comprises applying a k-dimensional tree data structure.
9. The method according to claim 1, wherein generating the plurality of embedding 


9. The method according to claim 1, wherein receiving the input of the candidate phrase by the user comprises receiving the candidate phrase of the user through a graphic user interface.
10. The method according to claim 1, further comprising: displaying the text of the document file on a graphic user interface; and highlighting the phrases from the plurality of phrases with the highest similarity scores in the text of the document file.
11. A system, comprising: a non-transient memory; and a processor configured to: generate a plurality of embedding vectors in a textual embedding space by inputting a plurality of phrases in a text into an embedding engine; wherein each embedding vector in the plurality of embedding vectors in the textual embedding space corresponds respectively to a phrase in the plurality of phrases; wherein each embedding vector in the plurality of embedding vectors in the textual embedding space represents a location in the textual embedding space; generate a mapping of each embedding vector in the plurality of embedding vectors 




13. The system according to claim 11, wherein the processor is configured to separate the text in the document file into the plurality of phrases by identifying a start and an end of a particular phrase in the plurality of phrases in the text using punctuation marks as delimiters.
14. The system according to claim 11, wherein the processor is configured to compute the distance by computing the distance using coordinates of locations in the textual embedding space.
14. The system according to claim 11, wherein the processor is configured to compute the distance by computing the distance using coordinates of locations in the textual embedding space.
15. The system according to claim 14, wherein the distance is selected from the group consisting of a Euclidean distance, a Minkowski distance, a Manhattan distance, and a Levenshtein distance.

16. The system according to claim 11, wherein the embedding model is selected from the group consisting of a bidirectional encoder representations from transformers (BERT) model, a convolutional neural network model, and a recurrent neural network model.
15. The system according to claim 11, wherein the embedding model is selected from the group consisting of a bidirectional encoder representations from transformers (BERT) model, a convolutional neural network model, and a recurrent neural network model.
17. The system according to claim 11, wherein the text location of each corresponding phrase in the plurality of phrases in the text comprises a sentence number.
16. The system according to claim 11, wherein the document location of each corresponding phrase in the plurality of phrases in the text of the document file in the index comprises a sentence number.
18. The system according to claim 11, wherein the processor is configured to generate the plurality of embedding vectors 


18. The system according to claim 11, wherein the processor is configured to generate the plurality of embedding vectors by generating the plurality of embedding vectors using elements in the textual embedding space selected from the group consisting of: word embeddings associated with each of the at least one word in each corresponding phrase in the plurality of phrases, word vectors associated with each of the at least one word in each corresponding phrase in the plurality of phrases, weighted averages of word vectors, and a discourse vector capturing correlations between word vectors of the at least one word and the discourse in each corresponding phrase in the plurality of phrases.
20. The system according to claim 11, wherein the processor is further configured to: display the text on a graphic user interface; ranking the plurality of similarity scores from a highest similarity score to a lowest similarity score; and highlight the plurality of phrases with the highest similarity scores in the text.
19. The system according to claim 11, wherein the processor is configured to receive the input of the candidate phrase by the user by receiving the candidate phrase of the user through a graphic user interface.
20. The system according to claim 11, wherein the processor is further configured to: display the text of the document file on a graphic user interface; and highlight the phrases from the plurality of phrases with the highest similarity scores in the text of the document file.






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

Ni (US 2019/0102482 A1) teaches generating and/or recommending command bundles for a user of an automated assistant. A command bundle comprises a plurality of discrete actions that can be performed by an automated assistant. One or more of the actions of a command bundle can cause transmission of a corresponding command and/or other data to one or more devices and/or agents that are distinct from devices and/or agents to which data is transmitted based on other action(s) of the bundle. Implementations determine command bundles that are likely relevant to a user, and present those command bundles as suggestions to the user. In some of those implementations, a machine learning model is utilized to generate a user action embedding for the user, and a command bundle embedding for each of a plurality of command bundles. Command bundle(s) can be selected for suggestion based on comparison of the user action embedding and the command bundle embeddings.
Verma et al., (US 2014/0297280 A1) teach a system which includes a first input for receiving a first data representing an interaction among a plurality of parties, the first data identifying a plurality of parts of the interaction and identifying a plurality of segments associated with each part of the plurality of parts, a second input for receiving a second data associating each of one or more labels with one or more corresponding query phrases, a searching module for 
Morgan (US 2011/0113069 A1) teaches a method which transforms unstructured text into structured data in a domain-specific ontology. The method includes recording an input block of text using an information extraction module (IEM), accessing a domain-specific ontology and supplemental data in a knowledge source(s) via the IEM, processing the input text block, and using the IEM to generate a plurality of nodes in the domain-specific ontology. Each node classifies the unstructured text to corresponding objects of interest, thereby transforming the unstructured text into the structured data. An IEM is also provided having a computer device and an algorithm executable thereby to transform unstructured text into structured data in a domain-specific ontology. The IEM is adapted for recording a text phrase using the computer device, accessing and retrieving the domain-specific ontology and supplemental data from a knowledge source(s), and processing the text block using the computer device to generate a plurality of nodes in the domain-specific ontology.
Moore (US 2008/0306725 A1) teaches a phrase translation model is trained without assuming a segmentation of training data into non-overlapping phrase pairs. Instead, the training algorithm assumes that any particular phrase instance has only a single phrase instance in another language as its translation in that instance, but that phrases can overlap. The model is trained by computing expected phrase alignment counts, deriving selection probabilities from current estimates of translation probabilities and then re-estimating phrase translation probabilities according to the expected phrase alignment counts computed. The model is trained by iterating 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658